Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered November 13, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner has reappeared before respondent since the parole release determination giving rise to this proceeding and his request for parole release has again been denied. Given petitioner’s subsequent appearance before respondent, the instant matter is now moot and this appeal must be dismissed (see, Matter of Bermudez v New York State Div. of Parole, 281 AD2d 673).
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.